In consolidated actions for, inter alia, the imposition of a constructive trust, the defendant Thomas Conroy appeals from an order of the Supreme Court, Suffolk County (Baisley, J.), dated September 16, 1991, which denied his motion for summary judgment.
Ordered that the order is affirmed, with costs.
There are questions of fact as to whether the plaintiff had an interest in the real property in question prior to the defendant’s alleged promise to convey it to her sufficient for the imposition of a constructive trust, and thus the court did not err in denying the defendant’s motion for summary judgment (see, Crown Realty Co. v Crown Hgts. Jewish Community Council, 175 AD2d 151; Gottlieb v Gottlieb, 166 AD2d 413; Washington v Defense, 149 AD2d 697; Lester v Zommer, 147 AD2d 340).
We have examined the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Balletta, Eiber, O’Brien and Pizzuto, JJ., concur.